      Case 4:19-cv-02236 Document 70 Filed on 07/06/21 in TXSD Page 1 of 3




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


JOE RICHARD “TREY” POOL, III,                  §
TRENTON DONN “TRENT” POOL,                     §
and ACCELEVATE2020, LLC,                       §
                                               §
       Plaintiffs                              §
                                               §
v.                                             §       Civil Case No. 4:19-cv-02236
                                               §
CITY OF HOUSTON, and ANNA                      §
RUSSELL, in her official capacity as the       §
City Secretary of the City of Houston,         §
                                               §
       Defendants.                             §

     PLAINTIFFS’ NOTICE OF STATUS REGARDING DEFENDANTS’ AMENDED
                           MOTION TO DISMISS

       On May 25, 2021, Defendants filed a motion for leave, asking the Court to “allow Houston

to file the attached motion and memorandum,” referring to their proposed Amended Motion to

Dismiss or, Alternatively, Motion for Summary Judgment, with excess pages. ECF No. 67. On

June 15, 2021, the Court granted Defendants’ motion. ECF No. 69. The order states that the

document “may be filed without complying with” the court’s procedure 4(H) as to page limits.

The amended motion has not yet been filed on the docket subsequent to the June 15 order so as to

establish a submission deadline for the motion (and therefore Plaintiffs’ response deadline). For

example, after the Court granted the Plaintiffs’ opposed motion to amend their complaint, the

proposed amended complaint was then filed on the docket by the district court clerk. ECF Nos.

63 & 64.




                                               1
      Case 4:19-cv-02236 Document 70 Filed on 07/06/21 in TXSD Page 2 of 3




       Plaintiffs file this notice simply to call this issue to the attention of the Court and

Defendants, so that either the Defendants or the district clerk may file the approved document on

the docket to establish Plaintiffs’ response deadline.

                                                         Respectfully submitted,

                                                         AUSTIN M. B. WHATLEY
                                                         Texas Bar No. 24104681
                                                         Southern District No. 3348472
                                                         austin@najvarlaw.com
                                                         Of Counsel
                                                         /s/ Jerad Najvar____________
                                                         JERAD NAJVAR
                                                         Texas Bar No. 24068079
                                                         Southern District No. 1155651
                                                         2180 N. Loop W., Ste. 255
                                                         Houston, TX 77018
                                                         Tel.: 281.404.4696
                                                         Fax: 281.582.4138
                                                         jerad@najvarlaw.com
                                                         Attorney-in-Charge
                                                         PAUL A. ROSSI
                                                         Pennsylvania Bar. No. 84947
                                                         Pennsylvania Middle District Bar No. 84947
                                                         IMPG Advocates, Inc.
                                                         Paul-Rossi@comcast.net
                                                         Of Counsel
Najvar Law Firm, PLLC
2180 N. Loop W.,
Suite 255
Houston, TX 77018
Of Counsel
                                                         Counsel for Plaintiffs
                                 CERTIFICATE OF SERVICE
       The undersigned counsel hereby certifies that on July 6, 2021, the foregoing document,
and any accompanying exhibits, was served by CM/ECF as follows:

Suzanne R. Chauvin
Senior Assistant City Attorney
City of Houston Legal Department
900 Bagby, 4th Floor
Houston, Texas 77002

                                                  2
     Case 4:19-cv-02236 Document 70 Filed on 07/06/21 in TXSD Page 3 of 3




Suzanne.Chauvin@houstontx.gov
832.393.6219 (O)
832.393.6259 (F)
Counsel for Defendants
                                               /s/ Austin M. B. Whatley
                                               Austin M. B. Whatley




                                      3
